Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.


Claim Status
Claims 1 and 4 have been amended; support for the amendment can be found in claim 3 of the original specification. 
Claim 3 has been cancelled.
Claims 1, 2, 4 and 5 have been examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitations “the housing parts each further comprise all of: a ring-shaped strip composed of the liquid polymer precursor and having a constant width applied to the inside of the side wall of the first housing part, which strip extends from the opening edge in the direction of the bottom of the first housing part, and a ring-shaped strip composed of the liquid polymer precursor and having a constant width applied to the outside of the side wall of the first housing part, which strip extends from the opening edge in the direction of the bottom of the first housing part, and the width of the ring-shaped strip applied to the outside of the side wall of the first housing part exceeds the width of the ring-shaped strip applied to the inside of the side wall of the first housing part.” 

The recitation of “the housing parts each further comprise all of” and the subsequent lack of mention of the second housing part leaves it unclear whether these limitations are directed to both of the housing parts or solely the first housing part. For the sake of examination this limitation has been interpreted as being directed to solely the first housing part.

Claim 5 is rejected based on dependency to claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as obvious over Pytlik et al. (US 2011/0200871 A1) hereinafter Pytlik.

Regarding claim 1, Pytlik discloses a process ([0011]) of producing a button cell ([0011]) comprising: 

a housing (“cell housing”; [0036]; Fig. 1; element 6) having an interior space ([0036]; Fig. 1) in which a positive electrode ([0036]), a negative electrode ([0036]),  and a separator ([0036]) are arranged, 

where the housing (6) comprises a cup-shaped (Fig. 1; element 2, 4), metallic ([0024]) first housing part (“cell lid 2”; [0036]; Fig. 1; element 2, 4), 

a cup-shaped (Fig. 1; element 1, 3), metallic ([0024]) second housing part (“cell cup 1”; [0036]; Fig. 1; element 1, 3), and 

an electrically insulating ([0037]) sealing element (“polymer precursor”; “a layer (6b)”; [0037]; Fig. 1; element 6b) between the housing parts ([0037]; Fig. 1), 

the housing parts (1, 2) each comprise a circular (“cylindrical”; [0036]) bottom (“a bottom (1a and 2a)”; Fig. 1; element 1a and 2a), a ring-shaped side wall (“a cylindrical wall (1b and 2b)”; [0036]; Fig. 1; elements 1a, and 2b), a circumferential transition region (annotated Fig. 1; element C) connecting the bottom (1a, 2a) and the side wall (1b, 2b), and 

    PNG
    media_image1.png
    135
    539
    media_image1.png
    Greyscale


an opening edge (“cup edge 1c and the lid edge 2c”; [0036]; Fig. 1; element 1c, 2c, 3b, 4b) defining a circular (“cylindrical”; [0036]) opening (Fig. 1) where the circular bottoms (1a, 2a) and the ring-shaped side walls (1b, 2b) each have an inside facing into the interior space (Fig. 1) and an outside facing in an opposite direction (Fig. 1) and the opening edges (1c, 2c) each lie in a plane oriented parallel (Fig. 1) to the respective bottom (1a, 2a), 

    PNG
    media_image2.png
    642
    684
    media_image2.png
    Greyscale



 the process ([0011]) comprises the following steps:  17 

EAST\173757173.1coating the inside ([0037]) and outside ([0037]) of the side wall (Fig. 1; element 4a, 4c) and the opening edge (Fig. 1; element 4b) of the first housing part (2, 4) with a liquid ([0012]) polymer precursor (“polymer precursor”; [0012]; [0037]), and drying and/or curing ([0036]) the liquid ([0012]) polymer precursor ([0037]) to form a solid polymer coating (“a layer (6b)”; [0037]; Fig. 1; element 6b) on the first housing part (2,4), 

wherein the opening edge (2c, 4b) of the first housing part (2, 4) is perpendicular (Fig. 1) for at least part of the time or points downward (Fig. 1) with a deviation of not more than 5° (Fig. 1) from the vertical direction (Fig. 1), and such that the housing (6) is made up of the first housing part (2, 4) and the second housing part (1, 3), and the polymer coating (6b) forms ([0036-0037]) the sealing element (6b).

It is deemed that the limitation “the polymer coating is thicker at the opening edge than in a region of the side wall which is at a distance from the opening edge”, is an inherent characteristic of Pytlik’s invention. In this respect, MPEP 2112 sets forth the following:

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Note that the claim limitation “thicker” requires only an infinitesimal difference in thickness. Regarding this limitation, Pytlik discloses that “the at least one polymer precursor is preferably applied in liquid form” ([0012]) and may be applied by conventional methods including dipping and spraying process ([0022]). In an uncured state, the liquid polymer precursor would necessarily be thicker at the opening edge than in a region of the side wall which is at a distance from the opening edge, as a result of gravitational forces. Pytlik illustrates that the first housing part (2, 4) is assembled with the opening edge as the lowest part of the first housing part (2,4). Thus, one of ordinary skill in the art would have found the claim limitation “the polymer coating is thicker at the opening edge than in a region of the side wall which is at a distance from the opening edge” to be an inherent disclosure of Pytlik, as the liquid polymer precursor disclosed by Pytlik would naturally gather at the lowest point of the first housing part as a result of gravity. 

Further, assuming arguendo that the thickness of the polymer coating applied to surface 4c of Pytlik’s disclosure, is regulated by the side wall (3a) of the second housing part (1, 3) such that the polymer coating at 4c is uniform, note that the polymer coating is also applied ([0037]) to the inner surface (4a) of the first housing part (2, 4). The polymer coating applied to this inner surface would necessarily gather with increased thickness at the opening edge when compared to the thickness of the polymer coating in a region of the side wall which is at a distance from the opening edge, as it is unimpeded by side wall (3a) and subject to gravitational forces. 



    PNG
    media_image2.png
    642
    684
    media_image2.png
    Greyscale

Alternatively, one of ordinary skill would have found the limitation “the polymer coating is thicker at the opening edge than in a region of the side wall which is at a distance from the opening edge” obvious as the polymer coating is applied in liquid form, is subject to gravitational forces and requires only an infinitesimal difference in thickness to be considered thicker at the opening edge.

Pytlik further discloses that the process comprises all of:
applying a ring-shaped (“cylindrical”; [0036]) strip ([0037]; Fig. 1) composed of the liquid polymer precursor ([0037]) applied to the inside ([0037]; Fig. 1; element 4a) of the side wall (2b) of the first housing part (2, 4), 

which strip ([0037]) extends from the opening edge (4b) in the direction of the bottom (4b) of the first housing part (2, 4), and 

applying a ring-shaped (“cylindrical”; [0036]) strip (“layer (6b)”; [0037]; Fig. 1; element 6b) composed of the liquid polymer precursor ([0037]) to the outside (“outside 4c”; [0037]; Fig. 1; element 4c) of the side wall (“the cylindrical wall of the cell lid”; [0037]) of the first housing part (2, 4), which strip (6b) extends from the opening edge (4b) in the direction ([0037]) of the bottom (2a) of the first housing part (2, 4).

Pytlik further discloses that the liquid polymer precursor is applied at both the top and bottom of the outside wall (Fig. 1) of the first housing part and only the bottom of the inside wall of the first housing part (Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art that the width of the ring-shaped strip applied to the outside of the side wall of the first housing part exceeds the width of the ring-shaped strip applied to the inside of the side wall of the first housing part.

	
	

    PNG
    media_image2.png
    642
    684
    media_image2.png
    Greyscale

Regarding the claim limitation “having a constant width”, Pytlik illustrates the side walls of the first and second housing parts as substantially parallel to one another (Fig. 1), and the ring shaped strip (6b) having a substantially constant width (Fig. 1). Assuming arguendo that Pytlik does not disclose a constant width, Pytlik further discloses that “in the case of a button cell having a cell cup and a cell lid, the layer or coating is preferably arranged between the outside of the cell lid and the inside of the cell cup (preferably over the entire region of the outer wall of the housing). Preferably, the polymer film is thus firmly joined to the surface of two housing parts” ([0031]). Therefore it would have been obvious to one of ordinary skill in the art to have employed a constant width to ensure an adequate sealing force and firm joining of the two housing parts.


Regarding claim 2, Pytlik discloses at least one of coating ([0037]) of the first housing part (2, 4) is carried out by dipping ([0022]) the first housing part (2, 4) into the liquid polymer precursor ([0012]), and 

coating ([0037]) of the first housing part (2, 4) is carried out by spraying ([0022]) the first housing part (2, 4) with the liquid polymer precursor ([0012]).

Note that the instant claim is a Markush claim that requires only one of the claimed alternatives. For the sake of compact prosecution both alternatives have been examined.


Regarding claim 4, discloses a button cell ([0028]) comprising: 

a housing (“two-part housing”; [0028]; Fig. 1; element 6) having an interior space ([0015]; Fig. 1) in which a positive electrode ([0015]; [0036]), a negative electrode ([0015]; [0036]), and a separator ([0015]; [0036]) are arranged, 

wherein the housing (6) comprises a cup-shaped (Fig. 1; element 2, 4), metallic ([0024]) first housing part (“a cell lid,”; [0025]; element 2, 4), a cup-shaped, metallic ([0024]) second housing part (“cell cup”; [0025]; Fig. 1; element 1, 3), and 

an electrically insulating ([0037]) sealing element (“polymer precursor”; [0037]; Fig. 1; element 6b) between the housing parts ([0037]), and 

the housing parts (“cell cup 1 and the cell lid 2”; [0036]; Fig. 1; elements 1-4) each comprise a circular bottom (“bottom (1a and 2a)”; [0036]; Fig. 1; element 1a, 2a), a ring-shaped side wall (“a cylindrical wall (1b and 2b)”; [0036]; Fig. 1; element 1b, 2b), a circumferential transition region (annotated Fig. 1; element C) connecting the bottom (1a, 2a) and the side wall (1b, 2b), and an opening edge (cup edge 1c and the lid edge 2c”; [0036]; Fig. 1; element 1c, 2c, 3b, 4b) defining a circular (“cylindrical”; [0036]) opening (Fig. 1), 


    PNG
    media_image1.png
    135
    539
    media_image1.png
    Greyscale


where the circular bottoms (1a, 2a) and ring-shaped side walls (1b, 2b) each have an inside facing into the interior space (Fig. 1) and an outside facing in the opposite direction (Fig. 1) and the opening peripheries (1c, 2c) each lie 19EAST\173757173.1in a plane oriented parallel (Fig. 1) to the respective bottom (1a, 2a), 

    PNG
    media_image2.png
    642
    684
    media_image2.png
    Greyscale

the inside (“inside wall 4a”; [0037]; Fig. 1; element 4a) and the outside (“outside 4c”; [0037]; Fig. 1; element 4c) of the side wall (“cylindrical wall of the cell lid”; [0037]) and the opening edge (“edge region 4b”; [0037]; Fig. 1; element 4b) of the first housing part (2, 4) are coated ([0037]) with a solid polymer coating (“polymer precursor”; [0037]) joined by material-to-material bonding (“after curing of the polymer precursor, the sealed housing 6 is obtained”; [0036]) to the sides (4a, 4c) and the opening edge (4b) and forms the sealing element (“a layer (6b)”; [0037]; Fig. 1; element 6b), and 

Regarding the limitation “the polymer coating is thicker at the opening edge than in a region of the side wall which is at a distance from the opening edge”, note that the claim limitation “thicker” requires only an infinitesimal difference in thickness. Regarding this limitation, Pytlik discloses that “the at least one polymer precursor is preferably applied in liquid form” ([0012]) and may be applied by conventional methods including dipping and spraying process ([0022]). In an uncured state, the liquid polymer precursor would necessarily be thicker at the opening edge than in a region of the side wall which is at a distance from the opening edge, as a result of gravitational forces. Pytlik illustrates that the first housing part (2, 4) is assembled with the opening edge as the lowest part of the first housing part (2,4). Thus, one of ordinary skill in the art would have found the claim limitation “the polymer coating is thicker at the opening edge than in a region of the side wall which is at a distance from the opening edge” to be obvious over Pytlik’s disclosure, as the liquid polymer precursor disclosed by Pytlik would naturally gather at the lowest point of the first housing part as a result of gravity. 

Further, assuming arguendo that the thickness of the polymer coating applied to surface 4c of Pytlik’s disclosure, is regulated by the side wall (3a) of the second housing part (1, 3) such that the polymer coating at 4c is uniform, note that the polymer coating is also applied ([0037]) to the inner surface (4a) of the first housing part (2, 4). The polymer coating applied to this inner surface would necessarily gather with increased thickness at the opening edge when compared to the thickness of the polymer coating in a region of the side wall which is at a distance from the opening edge, as it is unimpeded by side wall (3a) and subject to gravitational forces. Therefore, the instant claim would have been obvious over Pytlik’s disclosure.



    PNG
    media_image2.png
    642
    684
    media_image2.png
    Greyscale

Alternatively, it has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Thus, one of ordinary skill in the art would have found the claim limitation “the polymer coating is thicker at the opening edge than in a region of the side wall which is at a distance from the opening edge” obvious.

Pytlik further discloses the housing parts further comprising:

a ring-shaped (“cylindrical”; [0036]) strip ([0037]; Fig. 1) composed of the liquid polymer precursor ([0037]) applied to the inside ([0037]; Fig. 1; element 4a) of the side wall (2b) of the first housing part (2, 4), 

which strip ([0037]) extends from the opening edge (4b) in the direction of the bottom (4b) of the first housing part (2, 4), and 

a ring-shaped (“cylindrical”; [0036]) strip (“layer (6b)”; [0037]; Fig. 1; element 6b) composed of the liquid polymer precursor ([0037]) applied to the outside (“outside 4c”; [0037]; Fig. 1; element 4c) of the side wall (“the cylindrical wall of the cell lid”; [0037]) of the first housing part (2, 4), which strip (6b) extends from the opening edge (4b) in the direction ([0037]) of the bottom (2a) of the first housing part (2, 4).

Pytlik further discloses that the liquid polymer precursor is applied at both the top and bottom of the outside wall (Fig. 1) of the first housing part and only the bottom of the inside wall of the first housing part (Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art that the width of the ring-shaped strip applied to the outside of the side wall of the first housing part exceeds the width of the ring-shaped strip applied to the inside of the side wall of the first housing part.

	
	

    PNG
    media_image2.png
    642
    684
    media_image2.png
    Greyscale

Regarding the claim limitation “having a constant width”, Pytlik illustrates the side walls of the first and second housing parts as substantially parallel to one another (Fig. 1), and the ring shaped strip (6b) having a substantially constant width (Fig. 1). Assuming arguendo that Pytlik does not disclose a constant width, Pytlik further discloses that “in the case of a button cell having a cell cup and a cell lid, the layer or coating is preferably arranged between the outside of the cell lid and the inside of the cell cup (preferably over the entire region of the outer wall of the housing). Preferably, the polymer film is thus firmly joined to the surface of two housing parts” ([0031]). Therefore, it would have been obvious to one of ordinary skill in the art to have employed a constant width to ensure an adequate sealing force and firm joining of the two housing parts.



Regarding claim 5, Pytlik discloses all claim limitations of the present invention as set forth above. Pytlik further discloses the first housing part (2, 4) is single-walled (Fig. 1) and has a terminal cut edge (“lid edge 2c”; [0036]; “cut edge”; [0027]) as opening edge (2c), 

Regarding the limitation, “the thickness of the solid polymer coating increases in the axial direction towards the cut edgenote that the claim limitation “thicker” requires only an infinitesimal difference in thickness. Regarding this limitation, Pytlik discloses that “the at least one polymer precursor is preferably applied in liquid form” ([0012]) and may be applied by conventional methods including dipping and spraying process ([0022]). In an uncured state, the liquid polymer precursor would necessarily be thicker at the opening edge than in a region of the side wall which is at a distance from the opening edge, as a result of gravitational forces. Pytlik illustrates that the first housing part (2, 4) is assembled with the opening edge as the lowest part of the first housing part (2,4). Thus, one of ordinary skill in the art would have found the claim limitation “the thickness of the solid polymer coating increases in the axial direction towards the cut edge, and the solid polymer coating has a droplet-shaped cross section in the region of the opening edge” to be obvious over the disclosure of Pytlik, as the liquid polymer precursor disclosed by Pytlik would naturally gather at the lowest point of the first housing part as a result of gravity. 

Alternatively, it has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Therefore, the claim limitations “the thickness of the solid polymer coating increases in the axial direction towards the cut edge, and the solid polymer coating has a droplet-shaped cross section in the region of the opening edge” would have been obvious to one of ordinary skill in the art.
 
Note that the instant claim is a Markush claim that requires only one of the claimed alternatives. 
Response to Arguments
Applicant's arguments filed 03/17/2022 have been fully considered but they are not persuasive. 

Applicant argues that Pytlik fails to disclose or suggest all of the subject matter of claim 3 as incorporated into amended claims 1 and 4. This is not found persuasive because Pytlik discloses that the process comprises all of:
applying a ring-shaped (“cylindrical”; [0036]) strip ([0037]; Fig. 1) composed of the liquid polymer precursor ([0037]) applied to the inside ([0037]; Fig. 1; element 4a) of the side wall (2b) of the first housing part (2, 4), 

which strip ([0037]) extends from the opening edge (4b) in the direction of the bottom (4b) of the first housing part (2, 4), and 

applying a ring-shaped (“cylindrical”; [0036]) strip (“layer (6b)”; [0037]; Fig. 1; element 6b) composed of the liquid polymer precursor ([0037]) to the outside (“outside 4c”; [0037]; Fig. 1; element 4c) of the side wall (“the cylindrical wall of the cell lid”; [0037]) of the first housing part (2, 4), which strip (6b) extends from the opening edge (4b) in the direction ([0037]) of the bottom (2a) of the first housing part (2, 4).

Pytlik further discloses that the liquid polymer precursor is applied at both the top and bottom of the outside wall (Fig. 1) of the first housing part and only the bottom of the inside wall of the first housing part (Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art that the width of the ring-shaped strip applied to the outside of the side wall of the first housing part exceeds the width of the ring-shaped strip applied to the inside of the side wall of the first housing part.

	
	

    PNG
    media_image2.png
    642
    684
    media_image2.png
    Greyscale

Regarding the claim limitation “having a constant width”, Pytlik illustrates the side walls of the first and second housing parts as substantially parallel to one another (Fig. 1), and the ring shaped strip (6b) having a substantially constant width (Fig. 1). Assuming arguendo that Pytlik does not disclose a constant width, Pytlik further discloses that “in the case of a button cell having a cell cup and a cell lid, the layer or coating is preferably arranged between the outside of the cell lid and the inside of the cell cup (preferably over the entire region of the outer wall of the housing). Preferably, the polymer film is thus firmly joined to the surface of two housing parts” ([0031]). Therefore it would have been obvious to one of ordinary skill in the art to have employed a constant width to ensure an adequate sealing force and firm joining of the two housing parts.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728     

/Maria Laios/Primary Examiner, Art Unit 1727